PER CURIAM.
At the conclusion of an adjudicatory hearing, the trial court found C.A. committed aggravated battery and adjudicated him delinquent. In the written disposition order the court required, as a condition of community control, that C.A. pay $50.00 costs pursuant to section 960.20(1), Florida Statutes (Supp.1994). On appeal, C.A. argues that this assessment was invalid because it was not orally pronounced at the disposition hearing..
Section 960.20(2) of the Florida Statutes (Supp.1994) provides:
These costs are considered assessed unless specifically waived by the court. If the court does not order these costs, it shall state on the record, in detail, the reasons therefor.
Thus, it was not necessary that the assessment of costs be orally pronounced.
AFFIRMED.
PETERSON, C.J., and THOMPSON and ANTOON, JJ., concur.